DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al.  (JP 2011-7709) (hereinafter TAKAHASHI) in view of TAKAHASHI et al. (JP 2011-112471) (hereinafter TAKAHASHI2).
As to claim 1, TAKAHASHI et al. (hereinafter TAKAHASHI) disclose a magnetic encoder comprising a core member (5) of annular shape having a track (3) formation surface and a press-fitting portion to which a rotary shaft (7) is press-fitted and fixed, the press-fitting portion bending and extending from an edge [0023] of the track formation surface; and two or more rows of magnetic tracks (2) arranged adjacent to each other on a magnetic member provided on the track formation surface of the core member (5), each track having N poles and S poles alternately magnetized thereon [0022], [0025] and [0028]. 

    PNG
    media_image1.png
    447
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    178
    media_image2.png
    Greyscale

Fig. 5 (B)
 TAKAHASHI fails to explicitly disclose that the two or more rows of magnetic tracks include a main track that has a largest number of magnetic poles and is used for calculating an angle of rotation, and a sub track used for calculating a phase difference from the main track, and the main track is located on a side more distant from the press-fitting portion than the sub track.  TAKAHASHI et al. (hereinafter TAKAHASHI2) discloses a magnetic encoder wherein the two or more rows of magnetic tracks include a main track that has a largest number of magnetic poles and is used for calculating an angle of rotation, and a sub track used for calculating a 

As to claim 2, TAKAHASHI discloses that the core member (2) has a cylindrical portion having an outer peripheral surface that serves as the track formation surface (3); and has the press-fitting portion (5), and the press-fitting portion is composed of a stepped portion (5b) that bends from the cylindrical portion toward an inner diameter side; and an inner-diameter press-fitting portion that extends from an inner-diameter-side 
As to claim 3, TAKAHASHI discloses that the core member (5) has: a plate portion (6) of ring shape having one surface that serves as the track formation surface; and the press-fitting portion (5), and the press-fitting portion bends (5b) and extends from an inner-diameter-side edge (5a) of the plate portion to a side opposite to the track formation surface (Fig. 2A).
4.    As to claim 4, TAKAHASHI fails to explicitly disclose that the accuracy of pitch of magnetic poles is higher in the main track than in the sub track.  TAKAHASHI2 discloses a magnetic encoder wherein the accuracy of pitch of magnetic poles is higher in the main track than in the sub track [0005, if deformation occurs during the assembly process of the magnetic encoder, the magnetization accuracy deteriorates], [0010], [0015], [0017]-[0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of TAKAHASHI in view of the teachings of TAKAHASHI2 as the main track is located on a side more distant from the press-fitting portion than the sub track and therefore would enhance the accuracy of the device.

 5.    As to claims 5 and 6, TAKAHASHI discloses that the producing an un-magnetized magnetic encoder (1) in which the magnetic member (4) is provided on an outer periphery of the core member (5); and sequentially magnetizing the respective rows of magnetic tracks (2, 3) in such a manner that, during the magnetization, N poles and S poles are alternately magnetized one by one while shielding, with a magnetic shield member, a magnetic track (2, 3) or a portion to be a magnetic track, which is not currently being magnetized.
(It is noted to applicant that the above claim is a product-by-process claim, and MPEP 2113 states in part, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)." Therefore, because TAKAHASHI discloses sequentially magnetizing the respective rows of magnetic tracks, this is sufficient to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of copending 16/521,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims of copending Application No. 16/521,092 (reference application). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/521,088
As to claim 1, a magnetic encoder comprising a core member of annular shape having a track formation surface and a press-fitting portion to which a rotary shaft is press-fitted and fixed, the press-fitting portion bending and extending from an edge of the track formation surface; and two or more rows of magnetic tracks of rotation, and a sub track used for calculating a phase difference from the main track, and the main track is located on a side more distant from the press-fitting portion than the sub track.

2.    The magnetic encoder as claimed in claim 1, wherein the core member has: a cylindrical portion and has the press-fitting portion, and the press-fitting portion is composed of: a stepped portion that bends from the cylindrical portion toward an inner diameter side; and an inner-diameter press-fitting portion that extends from an inner-diameter-side edge of the stepped portion to a side opposite to the cylindrical portion, concentrically with the cylindrical portion, and that allows the rotary shaft to be press-fitted and fixed thereto.

3.    The magnetic encoder as claimed in claim 1, wherein the core member has: a plate portion of ring press-fitting portion, and the press-fitting portion bends and extends from an inner-diameter-side edge of the plate portion to a side opposite to the track formation surface.


4.    The magnetic encoder as claimed in claim 1, wherein accuracy of pitch of magnetic poles is higher in the main track than in the sub track.


1.    A magnetic encoder comprising: a core member of annular shape having a track formation surface and a bending plate portion that bends and extends from an edge of the track formation surface; and two or more rows of magnetic tracks arranged adjacent to each other on a magnetic member provided on the bending plate portion than the sub track.




2.    The magnetic encoder as claimed in claim 1, wherein the core member has: a cylindrical portion bending plate portion that bends from the cylindrical portion toward an inner diameter side; and an attachment portion of cylindrical shape that extends from an inner-diameter-side edge of the bending plate portion to a side opposite to the cylindrical portion, concentrically with the cylindrical portion.





3.    The magnetic encoder as claimed in claim 1, wherein the core member has: a plate portion of annular shape having one surface that serves as the track formation surface; and the bending plate portion that bends and extends from an inner-diameter-side edge of the plate portion to a side opposite to the track formation surface and that serves as an attachment portion of cylindrical shape.

4.    The magnetic encoder as claimed in claim 1, wherein accuracy of pitch of magnetic poles is higher in the main track than in the sub track.




Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 16/521,116 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims of copending Application No. 16/521,116
(reference application). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/521,088
As to claim 1, a magnetic encoder comprising a core member of annular shape having a track formation surface and a press-fitting portion to which a rotary shaft is press-fitted and fixed, the press-fitting portion bending and extending from an edge of the track formation surface; and two or more rows of magnetic tracks arranged adjacent to each other on a magnetic member provided on the track formation surface of the core member, each track having N poles and S poles alternately magnetized thereon, wherein the two or more rows of magnetic tracks include a main track that has a largest number of magnetic poles and is used for calculating an angle of rotation, and a sub track used for calculating a phase difference from the main track, and the main track is located on a side more distant from the press-fitting portion than the sub track.
4.    The magnetic encoder as claimed in claim 1, wherein accuracy of pitch of magnetic poles is higher in the main track than in the sub track.

16/521,116
1.    A magnetic encoder comprising: a plurality of rows of magnetic tracks disposed adjacent to each other, each track having N poles and S poles arranged alternately, the plurality of rows of magnetic tracks including a main track used for calculating an angle and a sub track used for calculating a phase difference from the main track, the number of magnetic poles of the main track being larger than the number of magnetic poles of the sub track, wherein accuracy of pitch of the magnetic poles is higher in the main track than in the sub track.














A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 6 of prior U.S. Patent No. 16/521,092. This is a statutory double patenting rejection.
16/521,088
5.    A method for producing the magnetic encoder as claimed in claim 1, the method comprising: producing an un-magnetized magnetic encoder in which the magnetic member is provided on an outer periphery of the core member; and sequentially magnetizing the respective rows of magnetic tracks in such a manner that, during the magnetization, N poles and S poles are alternately magnetized one by one while shielding, with a magnetic shield member, a magnetic track or a portion to be a magnetic track, 

6.    The method for producing a magnetic encoder as claimed in claim 5, wherein the main track is magnetized after the sub track has been magnetized
16/521,092
5.    A method for producing the magnetic encoder as claimed in claim 1, the method comprising: producing an un-magnetized magnetic encoder in which the magnetic member is provided on an outer periphery of the core member; and sequentially magnetizing the respective rows of magnetic tracks in such a manner that, during the magnetization, N poles and S poles are alternately magnetized one by one while shielding, with a magnetic shield member, a magnetic track or a portion to be a magnetic track, 

6.    The method for producing a magnetic encoder as claimed in claim 5, wherein the main track is magnetized after the sub track has been magnetized.




Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sugino (9,464,919) is cited for its disclosure of a magnetic position detecting apparatus including a rotating magnetic scale and magnetic field sensing part.
Takahashi et al. (9,250,102) is cited for its disclosure of a magnetic encoder including plural rows of annular magnetic encoder tracks arranged to each other.
Oohira et al. (7,237,960) is cited for its disclosure of a magnetic encoder including a multipolar magnet made of the sintered element and has an increased toughness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REENA AURORA/         Primary Examiner, Art Unit 2858